DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 11/10/2021 has been entered. Claims 1-2, 4-10, 12, 21-22 remain pending in the application. Claims 13-20 remain withdrawn as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “good” in claim 22 is a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. the term "good" is a relative term as it is not clear what is exactly meant by "good folding reliabilty", how is the determination made that the folding reliabilty is good? In short, there is no quantifiable way to measure whether the folding reliability is "good" and thus the term "good" is a relative term, because what is good for one person may not be good for another..


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 10, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al (U.S PG Pub 20170243523A1) and Oribe et al (U.S PG Pub 20190232526A1) and Iwai et al (U.S PG Pub 20150184033A1) and further in view of Carty (U.S Patent 9926470B2). 
Regarding claim 1, Potter is also drawn to the art of an adhesive layer with a mask (40) over portions of the adhesive layer (Abstract; [0012]). Potter discloses the mask being applied directly to the adhesive layer [0105]. Potter further discloses irradiating with UV rays [0036] the adhesive layer with a mask, in order to reduce the adhesiveness in certain portion which are not covered by the mask (i.e. second area portions) [0105-0108]. Potter further discloses a release liner for the adhesive layer (i.e. carrier layer/film) [0083-0086] which is later removed, as well as the mask being removed, given that the mask can be formed on the release liner, and this would mean that when the release liner is removed, so is the mask [0100-0101]; [0012-0014]; [0083-0086]. Further, the mask as disclosed by Potter does not change the adhesion forces, and thus the areas where the mask is applied and where it is not applied will have the same adhesion forces, at least prior to irradiation or application of release solution. Potter does not explicitly disclose applying a removal solution to reduce adhesion, however, it is well-known in the art to use a removal solution to remove or reduce adhesion, as disclosed by Oribe. Further, it is known for the release/removal solution to have a silicone containing compound and a solvent, as disclosed by Carty and Iwai, respectively.

It would have been obvious to an ordinarily skilled artisan to have modified the method of Potter, with the step of applying solvent to reduce adhesive adhesiveness, as disclosed by Oribe, to arrive at the instant invention, in order to reduce adhesiveness [0071].
Iwai, is also drawn to the art of a temporary adhesive layer (Abstract) and discloses a removal/release solution/solvent [0300-0301] which is used to release i.e. reduce adhesive of the adhesive layer [0033]. Iwai, discloses that the release solution can contain an additive [0311], and that the solvent of the release solution is toluene or xylene [0266-0267]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Potter and Oribe, with the release solution containing an additive and solvent, as disclosed by Iwai, to arrive at the instant invention, in order to be able to release the adhesive layer without heating or an irradiation device [0033].
Further with regards to the removal solution containing a silicone compound, it is disclosed by Carty, that it is known for a debonding solution/agent to contain silicone.
Carty, is drawn to the art of adhesive compositions and selective debonding agents (Abstract). Carty discloses the adhesive containing silicone (Columns 7-8; Column 8, lines 1-7). Carty also discloses methods to selectively debond adhesive compositions (i.e. debond or remove adhesive in one area but not the other). Carty also discloses a debonding agent which contains silicone (Column 16, lines 23-67). Carty 
It would have been obvious to an ordinarily skilled artisan to have modified the removal solution to contain silicone as a debonding agent, as disclosed by Carty, to arrive at the instant invention, in order to allow easy removal of the adhesive and less force required for removal of adhesive article (Column 4, lines 39-60).

Regarding claim 4, Carty has disclosed using HMDS (see claim 1 rejection above).

Regarding claim 5, Carty has disclosed using HMDS, which has methyl groups i.e. alkyl group with 1 carbon atom (see claim 1 rejection above).

Regarding claim 10, Iwai has already disclosed using toluene or xylene as a solvent (see claim 1 rejection above).

Regarding claim 12, the instant limitation is disclosed by the combination of Potter, Oribe, and Iwai. Potter discloses masking certain portions, and Iwai and Oribe disclose applying a solution to reduce adhesiveness. Thus, it necessarily means that where the removal solution has been applied, the adhesive forces have been reduced, 

Regarding claim 21, Potter has already disclosed the adhesive layer having a release liner/carrier film (see claim 1 rejection above).


Claims 2, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al (U.S PG Pub 20170243523A1) and Oribe et al (U.S PG Pub 20190232526A1) and Iwai et al (U.S PG Pub 20150184033A1) and further in view of Carty (U.S Patent 9926470B2) and Jeong et al (U.S Patent 9661114 B2) and Deodhar (U.S PG Pub 20190352790A1).
Regarding claim 2, Potter, Oribe, Iwai have not explicitly disclosed the adhesive being a silicone adhesive, however, it is well-known to use a silicone adhesive, as disclosed by Jeong. 
Jeong is also drawn to the art of a flexible display apparatus, with an adhesive layer between the window film and display side of the flexible display panel (Abstract). Joeng disclose the adhesive being a silicone adhesive (Column 11, lines 53-55).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Potter, with the adhesive being a silicone adhesive, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Deodhar is drawn to the art of a masking tape with adhesives (Abstract; [0041]), and discloses the adhesive containing a silicone resin with alkoxy group [0046]. Deodhar further discloses that this enables provision of highly crosslinked, insoluble polysiloxane networks [0046]. Deodhar further discloses that such a tape gives good masking performance and also further discloses that the tape is flexible, easy to handle, cuttable and cleanly removable [0005].
It would have been obvious to have modified the silicone adhesive of Jeong with the silicone adhesive containing a silicone resin with an alkoxy group, as disclosed by Deodhar, to arrive at the instant invention, in order to have a tape with an adhesive that is flexible, easy to handle, cuttable and cleanly removable [0005].

Regarding claim 22, given that the adhesive layer is manufactured in a similar manner or same manner as claimed, as disclosed by the combinations, it would necessarily mean that the property of the folding reliability would be present. In general, given that the combination of Potter, Oribe, Iwai, Carty, and Jeong, disclose substantially the same or similar process of manufacturing an adhesive layer for a display device (Jeong), it can be reasonably expected that this would result in the same or similar property of folding reliability after at least 200,000 repeated foldings. The burden I son the applicant to prove otherwise (In re Fitzgerald 205 USPQ594). In addition, the presently claimed properties would obviously be present once the same or Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). In addition, Jeong discloses a foldable display apparatus (Abstract; Figure 1), which undergoes 200,000 foldings (Columns 13-14, lines 63-67 & 1-4).

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al (U.S PG Pub 20170243523A1) and Oribe et al (U.S PG Pub 20190232526A1) and Iwai et al (U.S PG Pub 20150184033A1) and further in view of Carty (U.S Patent 9926470B2) and Hutchinson et al (U.S PG Pub 20060292323A1).
Regarding claim 8, Potter, Oribe, or Iwai have not explicitly disclosed immersing the adhesive layer into the solution, however it is well-known to immerse when applying a coating layer/solution, as disclosed by Hutchinson. Hutchinson is drawn to the art of coated articles, and applying coating layers (Abstract), and Hutchinson discloses that it is known to either apply coating layers by dipping or spraying (Abstract; Figure 10).
It would have been obvious to an ordinarily skilled artisan to have modified the method of applying the solution, with the solution being applied via dipping i.e. immersing, as disclosed by Hutchinson, since as such it is well known to apply coatings/solutions via dipping, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 9, Potter, Oribe, or Iwai have not explicitly disclosed immersing the adhesive layer into the solution, however it is well-known to immerse when applying 
It would have been obvious to an ordinarily skilled artisan to have modified the method of applying the solution, with the solution being applied via spraying, as disclosed by Hutchinson, since as such it is well known to apply coatings/solutions via spraying, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art discloses an additive used in a removal solution with a structure as claimed in instant claim 6.

Response to Arguments
Applicant’s arguments, see Amendment (pages 1-4), with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712